      Case 1:18-cv-05205-GBD-SLC Document 129 Filed 04/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                                Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                               ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On March 10, 2021, counsel for Defendants emailed the Court (copying Plaintiff’s counsel)

a status report requesting a two-week extension “to try and resolve this matter” (the “Status

Report”). Defendants explained that technical difficulties prevented filing the Status Report via

ECF. The Court responded by email granting the application and directed that the Status Report

be filed on ECF “as soon as possible.” Two days later the Court again emailed the parties directing

that the status report be filed on ECF “by 5:00 pm today.” Defendants did not comply.

         Accordingly, the parties shall file a joint status report by no later than Thursday, April 22,

2021. A Telephone Status Conference is scheduled for Wednesday, April 28, 2021 at 10:00 am

on the Court’s conference line. The parties are directed to call (866) 390-1828; access code 380-

9799, at the scheduled time.


Dated:          New York, New York
                April 15, 2021

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
